    Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

RESIDENTS OF GORDON PLAZA, INC.                          CIVIL ACTION

VERSUS                                                   NO. 18-4226

LATOYA CANTRELL, ET AL.                                  SECTION "B"(3)


                           ORDER AND REASONS


     Plaintiff Residents of Gordon Plaza, Inc. filed the instant

motion for partial summary judgment on defendants’ second defense.

Rec. Doc. 19. Defendants timely filed a response in opposition.

Rec. Doc. 25. Plaintiff then sought, and was granted, leave to

file a reply. Rec. Doc. 33. For the reasons discussed below,

     IT IS ORDERED that plaintiff’s motion for partial summary

 judgment is GRANTED and defendants’ second defense is dismissed.

             FACTUAL BACKGROUND AND PROCEDURAL HISTORY

     Plaintiff filed a citizen enforcement suit under the Resource

Conservation and Recovery Act (“RCRA”), alleging that the Mayor

and City of New Orleans (“the City”) have imposed inhumane and

dangerous living conditions on residents of Gordon Plaza. Rec.

Doc. 2 at 1. Gordon Plaza is located on the former Agriculture

Street Landfill (“Landfill”) site, which the City of New Orleans

operated as a dump from 1909-1957 and reopened for waste from

Hurricane Betsy in 1965-66. Id. at 5. Plaintiffs allege that the

City disposed of hazardous and solid waste at the Agriculture


                                    1
    Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 2 of 8



Street Landfill, and there are presently levels of dangerous

chemicals above government standard. Id. at 6. Plaintiffs aver

that the City developed the Landfill for residential use in the

1970s and 1980s and marketed homes at Gordon Plaza to African-

Americans, withholding that the homes were located on top of a

toxic dump. Id. The EPA listed the Landfill as a Superfund Site on

the National Priorities List in 1994. Id. at 7. Plaintiff asserts

that from 1994 to 2001 the EPA installed inconsistent soil cover

to limit residents’ exposure to landfill waste, before announcing

that it would require no further remedial action at the Landfill

in 2002. Id. Plaintiff states that Hurricane Katrina further

devastated the Landfill in 2005, and flooding and time have since

eroded the soil cover the EPA installed, causing contaminated soil

to wash out from under homes and contaminate the surrounding area.

Id. Plaintiff avers that its members face the risk of toxic

chemical exposures, including to chemicals associated with cancer,

birth defects, and genetic damage. Id. at 8-9. Therefore, plaintiff

brings suit under the RCRA against defendants, who plaintiff

asserts are the present and past operators of the disposal facility

and have contributed to the handling and disposal of solid and

hazardous waste that “may present an imminent and substantial

endangerment”   to   health   or   the   environment.”   Id.    at   10-11.

Defendants   filed   an   answer    denying   plaintiff’s      claims    and

asserting affirmative defense. Rec. Doc. 13.

                                    2
     Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 3 of 8



       Plaintiff     filed    the    instant    motion    for    partial    summary

judgment on defendants’ second affirmative defense of lack of

subject matter jurisdiction, arguing that it has no basis in law.

Rec. Doc. 19. Defendants timely filed a response in opposition,

arguing that they have properly pled as a defense that plaintiff

is   not   permitted   to    bring    this     suit   under     the   citizen   suit

provisions of the RCRA because defendants ceased operation of the

Landfill prior to enactment of the RCRA. Rec. Doc. 25 at 2.

                           THE PARTIES’ CONTENTIONS

      Plaintiff argues that defendants’ second defense must be

dismissed because it has no basis in law. Rec. Doc. 19 at 1.

Defendants’ second defense asserts that this Court lacks subject

matter jurisdiction because no federal question is presented under

the Resource Conservation and Recovery Act (“RCRA”). Rec. Doc. 13.

It states:

     This Honorable Court lacks subject matter jurisdiction
     because the operation of the Agriculture Street Landfill
     ceased prior to enactment of the Resource Conservation
     and Recovery Act (RCRA), 42 U.S.C. § 6901 et seq., which,
     therefore, does not apply in the premises and, hence, no
     federal question is presented under the RCRA and the
     Complaint asserts no other basis for jurisdiction
Rec. Doc. 13 at 1. Plaintiff asserts that the plain language of

the RCRA authorizes injunctive relief against defendants based on

“the past or present handling, storage, treatment, transportation,

or   disposal   of   any     solid   or   hazardous      waste.”      42   U.S.C.   §

6972(a)(1)(B); Rec. Doc. 19 at 1. Furthermore, plaintiff avers


                                          3
      Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 4 of 8



that binding Fifth Circuit precedent precludes the City’s second

defense because in Cox v. City of Dallas, 256 F.3d 281, 298 (5th

Cir.2001)         the    Fifth     Circuit         held     that     the    RCRA      applied

retroactively. Rec. Doc. 19-1 at 4. Therefore, plaintiff argues

that defendants’ second defense is invalid as a matter of law and

should be dismissed. Id. at 7.

        Defendants argue that they have properly pled their second

defense that plaintiff is not permitted to bring this suit under

the citizen suit provisions of the RCRA. Rec. Doc. 25. Defendants

aver that the citizen suit provisions were not enacted until 1984,

while the City has not operated the Landfill since 1966. Id. at 2.

Defendants note that they have pled their second defense in order

to preserve this issue for appeal and reconsideration by the Fifth

Circuit, or in the event of consideration by the Supreme Court in

the   interim.          Id.   at   9.    Regardless        of   whether      this     occurs,

defendants also argue that the Fifth Circuit’s decision in Cox is

not   as    broad       as    proposed    by   plaintiffs          and   does   not   permit

retroactive application of the RCRA in all circumstances. Id.

Defendants assert that retroactive application of the RCRA is

limited to past actors where endangerment currently exists, and

their      past    action       constitutes         a     continuing       violation.    Id.

Defendants state that their second defense should be read together

with their third and fourth defenses, which address the lack of

jurisdiction of this Court. Id. at 3. Defendants’ third defense

                                               4
    Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 5 of 8



asserts that plaintiff lacks standing as there is no injury in

fact. Id. at 2-3. In their fourth defense, defendants plead that

this Court lacks subject matter jurisdiction because they have

been in compliance with the Consent Decree entered by a court in

2008, in which the City undertook remediation and maintenance

obligations of the Landfill in lieu of financial obligations after

Hurricane Katrina. Id. at 5-6. Therefore, defendants aver that

there is a genuine issue of fact as to whether defendants’ past

actions present an imminent and substantial endangerment to health

or the environment so as to allow for retroactive application of

the RCRA to defendants. Id. at 10. Defendants assert that summary

judgment is not proper, and their second defense should not be

dismissed.

                           LAW AND ANALYSIS

     Summary   judgment    is   appropriate     when   “the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to judgment as a matter of law.” Celotex Corp. v. Catrett, 477

U.S. 317, 322 (1986) (quoting Fed. R. Civ. P. 56(c)). A genuine

issue of material fact exists if the evidence would allow a

reasonable jury to return a verdict for the nonmoving party.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

the movant bears the burden of proof, it must “demonstrate the

                                    5
    Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 6 of 8



absence of a genuine issue of material fact” using competent

summary judgment evidence. Celotex, 477 U.S. at 323. But “where

the non-movant bears the burden of proof at trial, the movant may

merely point to an absence of evidence.” Lindsey v. Sears Roebuck

& Co., 16 F.3d 616, 618 (5th Cir. 1994). When the movant meets its

burden, the burden shifts to the non-movant, who must show by

“competent summary judgment evidence” that there is a genuine issue

of material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 586 (1986). All reasonable inferences

must be drawn in favor of the nonmovant, but “a party cannot defeat

summary   judgment     with   conclusory    allegations,      unsubstantiated

assertions, or only a scintilla of evidence.” See Sec. & Exch.

Comm'n v. Arcturus Corp., 912 F.3d 786, 792 (5th Cir. 2019).

     A. Binding      Fifth    Circuit   precedent   precludes    defendants’

          second defense

     Defendants’ second defense must be dismissed as a matter of

law because the RCRA applies retroactively. In Cox v. City of

Dallas,   256   F.3d   281,    298   (5th   Cir.2001)   the    Fifth   Circuit

disagreed with defendant City of Dallas’ argument “that because

its use ended in 1972 and because the RCRA was not enacted until

1976, it cannot be held liable under §6972(a)(1)(B).” The Fifth

Circuit held that “[s]ection 6972(a)(1)(B) is clear that it applies

to both past and present acts, as the adjectives ‘past and present’

are specifically included.” Id. The Fifth Circuit ultimately found

                                        6
      Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 7 of 8



that the “continued presence of this municipal waste in the South

Loop 12 (so long as it presents an imminent and substantial

endangerment to health or the environment) is actionable under

§6972(a)(1)(B).”      Id.     at     299       (internal      citations    omitted).

Therefore, binding precedent makes clear that this Court does not,

as    defendants    plead    in    their   answer,       “lack[]    subject    matter

jurisdiction because          the operation of the Agriculture Street

Landfill [by defendants] ceased prior to enactment of the Resource

Conservation and Recovery Act.” Rec. Doc. 13 at 2. Rather, this

Court has jurisdiction regardless of when defendants’ operation of

the    Landfill    ceased.    Resolution         of    the    jurisdictional    issue

presented in the instant motion is a matter of law that requires

no fact-finding by the Court. Whether defendants operated the

Landfill wholly in the past or they operate it presently, the RCRA

applies to both their past and present conduct. Accordingly,

defendants’ second defense fails as a matter of law.

       Defendants    assert       that   the    RCRA    has    limited    retroactive

application, and because there is a genuine issue as to whether an

imminent and substantial endangerment to health or environment

exists, the RCRA may not retroactively apply to them. Rec. Doc.

25. The Court disagrees with defendants’ characterization of the

limited nature of the RCRA’s retroactivity. Section 6972(a)(1)(B)

of the RCRA, under which plaintiff brings this suit, requires a

plaintiff to demonstrate that the “solid or hazardous waste may

                                           7
     Case 2:18-cv-04226-ILRL-DMD Document 48 Filed 03/11/19 Page 8 of 8



present an imminent and substantial endangerment to health or the

environment” as an element of the claim itself. 42 U.S.C. § 6972

(a)(1)(B). The question of retroactive application of the statute

is separate and distinct from the elements of the claim. The Fifth

Circuit has held that the RCRA applies retroactively to wholly

past conduct, but this does not relieve plaintiff of the obligation

of   proving    every      element   of   its   claim,   including     providing

sufficient evidence to show that the Landfill may present an

imminent     and      substantial     endangerment       to   health    or   the

environment. The Court’s dismissal of defendants’ second defense

is   based     only   on    the   legal   conclusion     that   subject-matter

jurisdiction exits because the RCRA applies retroactively. At this

stage, the Court is not making a determination regarding the merits

of any element of plaintiff’s claim. Additionally, the Court does

not find it necessary to consider defendants’ arguments in support

of their second and third defenses as plaintiff does not seek

summary judgment on either of those defenses in its motion. 1 Rec.

Doc. 25 at 2-4. Therefore, defendants’ second defense must be

dismissed, and partial summary judgment is proper.

      New Orleans, Louisiana, this 11th day of March 2019.


                                      ___________________________________
                                      SENIOR UNITED STATES DISTRICT JUDGE

1Frankly, the use of pre-trial motion practice relative to subject
retroactivity question expends resources best and reasonably saved for
discussion and resolution at the final pre-trial conference, without need of
formal motion practice.

                                          8
